DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th, 2021 has been entered.

Response to Amendment
Applicant's amendments filed January 6th and February 8th, 2021 have been fully entered. Claims 19 and 39 have been amended.

Response to Arguments
Applicant’s arguments filed February 8th, 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the Examiner’s definition of “overlapping dots” that inherently happens in an inkjet printing process does not anticipate the claimed language of “stacked dots” insisting that stacked implicitly means “superposed dots”.
While the Examiner does not agree with this conclusion, in the interest of expediting prosecution the Examiner will acquiesce to Applicant’s definition and withdrawn the Section 102/103 rejections made in the Office action mailed October 6th, 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 23-25, & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Steen (U.S. Pub. No. 2014/0022291 A1) (hereinafter “Van Den Steen”) in view of Ozaki et al. (JP 03-231859 A) (hereinafter “Ozaki”) or Takaoka et al. (U.S. Patent No. 5,252.986) (hereinafter “Takaoka”).
Regarding claims 19, 23-25, and 39, Van Den Steen teaches a multilayered sheet product useful as a wall covering adhered to a wall (panel) [0001, 0036] formed by a process, wherein the product comprises a base (support) having on its upper/first surface a heat-expandable/expanded (foamed/foamable) material layer, wherein applied in a discontinuous pattern to the upper surface of the heat-expandable/foamable material are one or more materials/liquids that can influence the expansion of the expandable material, specifically by hindering/preventing the expansion of an expandable material such that it corresponds to a relief/indented pattern [0055, 0063, & Fig. 2], via digital printing processes [0029-0026], which is improved over conventional printing processes due to the ability to control the expansion via the amount and location of the material provided [0021, 0045] and without requiring standstills and limitations based on conventional printing methods such as rotating cylinder rotogravure [0025-0027, 0036], one such digital printing process being an inkjet printing technique [0041-0042], wherein the upper surface may be optionally provided with one or more finishing (decorative) layers [0008, 0050-0051] and wherein the discontinuous pattern itself may (or may not) comprise coloring (ink) material [0049], or a finishing layer may comprise coloring material 
Further regarding claim 19, Van Den Steen teaches that a variety of heights (at least two) may be provided via not only whether or not the liquid is applied but also the amount of liquid applied [0006, 0021, 0045], wherein the liquid is applied via one or more printheads disposed in a series transverse to the feed direction and/or along the feed direction to provide the desired relief [0046-0048, 0059]. However, a plurality of stacked dots forming the indentations/reliefs is not taught.
Ozaki teaches an inkjet printhead a single color/composition grading can be done via a plurality of printheads arranged transversely to the feed direction consecutively/sequentially deposit a plurality of drops/dots of the same composition to the same area/pixel (overlapping) to alter its area (area gradation) or a plurality of drops/dots comprising a different density superposed on top of one another (stacked) (density gradation).
Takaoka teaches that whether or not a dot is printed and the number of superposed dots determine the concentration/gradation of a color (col. 1, lines 42-50), but that it can also be done using superposed (stacked) dots of the same concentration with or without increasing the dot diameter by using timed delays/intervals (col. 3, line 36 – col. 4, line 11), wherein both concentration/density and area gradation can be controlled via the number of dots of the same composition (col. 8, lines 1-11 & 37-42).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the concept of dot superposition to change the amount/concentration of the liquid applied for the relief desired using the teachings as set forth in Ozaki and/or Takaoka. One of ordinary skill in the art would have been motivated to link height gradation and color gradation via their direct relationship to concentration/amount applied and look to the art for methods on how to control the concentration/amount applied via inkjet printheads.

Claims 20-22 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Steen in view of Ozaki and/or Takaoka, as applied to claims 19 & 25 above, in view of Schmidle et al. (CA 1195791 A) (hereinafter “Schmidle”), as evidenced by or further in view of Takabayashi (U.S. Pub. No. 2004/0099170 A1) (hereinafter “Takabayashi”) or Herlihy (U.S. Pub. No. 2012/0171434 A1) (hereinafter “Herlihy”).
Regarding claims 20-22 and 26, Van Steen does not explicitly teach any compositional specifics (binders, concentrations) regarding the digitally printed material/liquid.
Schmidle teaches a radiation-curable, solventless foam growth-controlling printing ink comprising 1 to 25 wt% foam-growth-controlling agent (pgs. 4-5) and a radiation curable vehicle/binder, preferably acrylic (pgs. 4 & 6), which exhibits good adhesion to the foam substrate and protective wear layer. Although Schmidle’s foam-growth-controlling agent wt% range does not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the printed materials/liquids either comprising the foam inhibiting agent at a concentration within or near the claimed range or conventionally formed color/finishing inks of Van Den Steen to be radiation-curable, preferably comprising an acrylic vehicle. One of ordinary skill in the art would have been motivated to provide a time and environmentally friendly process for forming a patterned embossing ink/design layer that is compatible with the wear layer and the foam layer (pgs. 3-5).
Although Schmidle teaches the ink composition being usable with conventional printing equipment, including rotogravure or screen printing (pg. 12), an inkjet usable composition is not explicitly taught.
Takabayashi teaches a solventless UV-curable acrylic inkjet composition comprising a substantially similar ink composition to that of Schmidle’s [0002, 0043, 0101]. OR Herlihy teaches a UV-curable acrylic ink composition usable in gravure, flexographic, or inkjet printing processes [0027, 0031].
The above references evidence either the suitability of a solventless radiation curable ink composition to an inkjet process (Takabayashi) or evidence that conventional printing equipment would include inkjet processes (Herlihy) or it would have been obvious to one of ordinary skill in the art at the time of invention to consult either of the references for adapting Schmidle’s ink for the inkjet process set forth in Van Den Steen.
 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Steen as applied to claim 19 above, in view of OKI Printing Solutions (“OKI’s Technology Guide…”) (hereinafter “OKI”).
Regarding claims 27-28, Van Den Steen does not teach a particular resolution in dots per inch of the patterned foam inhibiting printed material forming the chemical relief pattern.
OKI teaches inkjet printers having nozzles such the dots per inch are usually between 300 and 600 but can be up to 1200, wherein the range is prima facie obvious overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of invention to form nozzles such that the resolution/DPI of the printed pattern/relief pattern would be within or around the claimed range, which is normal for inkjet printers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Frank et al. (U.S. Patent No. 3,293,094) teach a decorative wall, floor, table covering comprising a foamed/foamable layer, wherein prior to foaming, a foam inhibitor composition is applied discontinuously thereto, wherein different concentrations of the foam inhibitor composition effect differing heights of the relief pattern (Fig. 6 [45/46]) after foaming (col. 3, lines 19-25; col. 5, lines 63-67; col. 17, lines 56-64).
Nishio et al. (JP 2002-200717 A) teach a decorative material for wallpaper or flooring comprising a chemically embossed foaming layer [0001-0002], wherein the foam layer is not formed of PVC, but rather polyolefin [0003-0005] comprising a deposited a patterned foam suppressing layer (All Figs. [2]) and decorative normal ink layer (All Figs. [5]) formed before or after the foam suppressing layer [0013, 0035] and other layers such as a finishing layer [0036], wherein the foam suppressing layer is applied using a known method of printing including thermal transfer printing [0027]
Aoyagi et al. (U.S. Patent No. 6,117,608) an embossing pattern for a flooring or wallpaper material using a toner containing a foaming inhibitor, such that it can be applied in any manner of on-demand printing, such as thermal transfer, electrostatic image transfer/recording, or inkjet recording (col. 20, lines 27-52).

Weijkamp (U.S. Pub. 2002/0060717 A1) teaches a similar embodiment to Ozaki as recited above, wherein a single scan/pass could superpose multiple drops on appropriately timed depositions [0006, 0015, 0038] on a single pixel due to a plurality of printhead blocks and could work the identically in both directions, which allows for an increased image/color density in the same manner as a multi-pass printer [0009-0010].
Profaca et al. (U.S. Pub. No. 2012/0092414 A1); Larson et al. (U.S. Pub. No. 2011/0227973 A1); Kawashima et al. (U.S. Pub. No. 2013/0307913 A1); and Ohnishi et al. (U.S. Pub. No. 2017/0028739 A1) teach a printhead array, the parallel printhead rows arranged in the feed direction such that a plurality 
Eldar et al. (U.S. Pub. No. 2008/0180475 A1); Moribe (U.S. Pub. No. 2012/0113448 A1); and Defever (EP 1998273 A1) all teach multi-pass inkjet printing comprising at least one superimposed dot.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


th, 2021